•Lathrop, J.
We find it unnecessary to consider the numerous questions which arise in this case, as a majority of the court is of 'opinion that the plaintiff was not in the exercise of due care. He entered a building where he never had been before, without knocking or ringing a bell. He found himself in darkness, and instead of waiting where he was and endeavoring to attract the attention of the family, or retreating, he chose to try to find his way, and while so doing fell down the cellar stairs.
The case differs from Parker v. Barnard, 135 Mass. 116, where a policeman entered a building in the night time in the discharge of his duty, and was injured by falling down an elevator well, which was left unguarded, in violation of a statute. It differs also from Gordon v. Cummings, 152 Mass. 513, where a letter carrier, also in the discharge of his duty, in attempting to enter a building in the night time, mistook an unguarded elevator well, which opened upon the street, for the main entrance to the building, and stepped into it and was injured.

Exceptions overruled.